Citation Nr: 1034733	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to VA benefits based on the character of 
the appellant's discharge.


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to July 1967.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 administrative decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In a December 2009 letter from his representative, the appellant 
withdrew his request for a hearing at the Board's Central Office 
in Washington, D.C.  The Board will therefore proceed with the 
appellant's claim in accordance with 38 C.F.R. § 20.702(e).  

The issue of whether the RO's March 12, 1977, 
administrative decision contains clear and unmistakable 
error (CUE) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION, the appellant has recently raised 
the issue of whether the RO's March 12, 1977, administrative 
decision contains CUE in its finding that the character of the 
appellant's discharge is a bar to the receipt of VA benefits.  
The Board finds that the appellant's current claim to reopen is 
inextricably intertwined with the pending claim for CUE, and the 
CUE claim must be adjudicated before further action is taken on 
the claim to reopen.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the 
March 12, 1977, administrative decision 
contains CUE in its denial of a claim for 
VA benefits based on the character of the 
appellant's discharge.  

2.  Readjudicate the claim for whether new 
and material evidence has been received to 
reopen the claim for entitlement to VA 
benefits based on the character of the 
appellant's discharge.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case, before the case is returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



